
	

113 S2425 IS: Ensuring Veterans’ Resiliency Act
U.S. Senate
2014-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2425
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2014
			Mr. Begich (for himself and Mr. Pryor) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to carry out a pilot program to reduce the shortage of
			 psychiatrists in the Veterans Health Administration of the Department of
			 Veterans Affairs by repaying loans for certain
			 psychiatrists, to carry out a pilot program to provide housing allowances
			 to health care providers of the Veterans Health Administration who accept
			 assignment at rural and highly rural clinics, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Ensuring Veterans’ Resiliency Act.
		
			2.
			Pilot program on repayment of educational loans for certain psychiatrists of Veterans Health
			 Administration
			
				(a)In general
				The Secretary of Veterans Affairs shall carry out a pilot program to repay loans of individuals
			 described in subsection (b) that—
				
					(1)
					were used by such individuals to finance the educational expenses of such individuals relating to
			 psychiatric medicine, including
			 education
			 leading to—(A)an undergraduate degree;(B)a degree of
			 doctor of medicine; or(C)a  degree of doctor of osteopathy; and
					
					(2)
					were obtained from any of the following:(A)A governmental entity.(B)A private financial institution.(C)An institution of higher education.(D)Any other  entity as specified the Secretary for purposes of the pilot program.
					
				(b)
				Eligible individuals
				(1)In generalSubject to paragraph (2), an individual eligible for participation in the pilot program is an
			 individual who—
					
						(A)
						either—
						(i)is licensed or eligible for licensure to practice psychiatric medicine in the Veterans Health
			 Administration of the Department of Veterans Affairs; or
						(ii)is enrolled in the final year of a residency program leading to a specialty qualification in
			 psychiatric medicine that is approved by the Accreditation Council for
			 Graduate Medical Education; and
						(B)demonstrates a commitment to a long-term career as a
			 psychiatrist in the Veterans Health Administration, as determined by the
			 Secretary.(2)Prohibition on simultaneous eligibilityAn individual who is participating in any other program of the Federal Government that repays the
			 educational loans of the individual is not eligible to participate in the
			 pilot
			 program.(c)Selection(1)In generalThe Secretary shall select not less than 10 individuals described in subsection (b) to participate
			 in the pilot program for each year in which the Secretary carries out the
			 pilot program.(2)Rural or highly rural areasOf the individuals selected under paragraph (1), not less than five shall be individuals who
			 practice psychiatric medicine in a rural area or highly rural area or
			 demonstrate a commitment to practice psychiatric medicine in such an area.(d)Period of obligated serviceThe Secretary shall enter into an agreement with each individual selected under subsection (c) in
			 which such individual agrees to serve a period of obligated service for
			 the Veterans Health Administration in the field of psychiatric medicine,
			 as determined by the Secretary for purposes of the pilot program, in
			 exchange for the repayment of the loan or loans of such individual under
			 the pilot program.
				(e)
				Loan Repayments
				
					(1)In general
					Subject to paragraph (2), a loan repayment under this section may consist
			 of payment of the principal, interest, and related expenses of a loan
			 obtained by an individual who is participating in the pilot program for
			 all educational
			 expenses (including tuition, fees, books, and laboratory expenses)
			 of such individual relating to education described in subsection (a)(1).
				
					(2)Limit
					The amount paid by the Secretary under the pilot program for each year of obligated service agreed
			 to by an individual under subsection (d) may not exceed $60,000.
				(f)Breach
				(1)LiabilityAn individual who participates in the pilot program and fails to satisfy the period of obligated
			 service under subsection (d) shall be liable to the United
			 States, in lieu of such obligated service,
			 for the amount that has been paid to or on behalf of the
			 individual under the pilot program, reduced by the proportion that the
			 number of
			 days served for completion of the period of obligated service bears to the
			 total
			 number of days in the period of obligated service of such individual.
				(2)Repayment periodAny amount of damages that the United States is entitled to recover under this subsection shall be
			 paid to the United States not later than one year after the date
			 of the breach of the agreement.(g)Report(1)In generalNot later than 90 days after the date on which the pilot program terminates under subsection (i),
			 the Secretary shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the pilot program.(2)ElementsThe
			 report required by paragraph (1) shall include the following:(A)An assessment of the overall effect of the pilot program on the
			 psychiatric workforce shortage of the Veterans Health Administration.(B)A current assessment of the
			 long-term stability of the psychiatric workforce of the Veterans Health
			 Administration.(C)Strategies of
			 the Veterans Health Administration to improve and increase the ability of
			 the Administration to promote the physical and
			 mental resiliency of all veterans.
					
				(h)
				Regulations
				The Secretary shall prescribe regulations to carry out this section, including standards for
			 qualified loans and authorized payees and other terms and conditions for
			 the making of loan repayments.
			(i)TerminationThe authority to carry out the pilot program shall expire on the date that is three years after the
			 date on which the Secretary commences the pilot program.
			3.
			Comptroller General of the United States study on pay disparities of psychiatrists of Veterans
			 Health Administration
			
				(a)
				Study
				(1)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall conduct a study of pay disparities among
			 psychiatrists
			 of the Veterans Health Administration of the Department of Veterans
			 Affairs.(2)ElementsThe study conducted under paragraph (1) shall include—
					
						(A)
						an examination of laws, regulations, practices, and policies, including salary flexibilities, that
			 contribute to pay disparities described in paragraph (1); and
					
						(B)
						recommendations with respect to legislative or administrative actions to improve equity in pay
			 among
			 psychiatrists of the Veterans Health Administration.
					(b)ReportNot later than one year after the date on which the Comptroller General completes the study under
			 subsection (a), the Comptroller General shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of
			 the House of Representatives a report
			 on the results of the study.4.Pilot program on housing allowances for health care providers of Veterans Health Administration
			 accepting assignment at rural and highly rural community-based outpatient
			 clinics(a)Pilot program authorizedThe Secretary of Veterans Affairs may carry out a pilot program to assess the feasibility and
			 advisability of providing a housing allowance to health care providers of
			 the Veterans Health Administration of the Department of Veterans Affairs
			 who accept assignment	at rural or
			 highly rural community-based outpatient clinics as a means of encouraging
			 such health care providers to accept assignment to such clinics.(b)EligibilityAn individual is eligible for participation in the pilot program if the individual—(1)is a health care provider;(2)is, or agrees to become, an employee of the Veterans Health Administration on a full-time basis in
			 a health care position designated by the Secretary for purposes of the
			 pilot program; and(3)accepts an assignment in such position for a term of not less than 36 months at a rural or highly
			 rural community-based outpatient clinic selected by the Secretary for
			 purposes of the pilot program.(c)Conditions on payment of housing allowanceExcept as provided in subsection (d)(3), an individual may be provided a housing allowance under
			 the pilot program only while—(1)in good standing as a health care provider within the Veterans Health Administration; and(2)assigned as a health care provider at a rural or highly rural community-based outpatient clinic.(d)Amount of housing allowance(1)Monthly amount during initial termDuring the first 36 months of participation in the pilot program, the housing allowance provided a
			 health care provider participating in the pilot program shall	be provided
			 on a monthly basis at a rate that is equivalent to the monthly rate of
			 basic allowance for housing (BAH) payable under section 403 of title 37,
			 United States Code, to members of the uniformed services whose grade,
			 dependency status, and geographic location most closely equals, as
			 determined by the Secretary, the grade of such provider under section 7404
			 of title 38, United States Code, and the dependency status and geographic
			 location of such provider.(2)Monthly amount for certain providers for additional termIf upon completion of the first 36 months in the pilot program a health care provider accepts
			 continuing participation in the pilot program at a rural or highly rural
			 community-based outpatient clinic for a term of not less than 12
			 additional months, the housing allowance provided the health care provider
			 under the pilot program shall be provided on a monthly basis for such
			 additional months at a rate determined in accordance with paragraph (1).(3)Bonus amount(A)Completion of initial termAny health care provider who successfully completes 36 months of participation in the pilot program
			 shall be paid upon completion of participation in the pilot program an
			 amount equal to three months of the monthly rate of housing allowance
			 provided the health care provider under paragraph (1) during the last
			 month before the provider's completion of participation in the pilot
			 program.(B)Completion of additional one-year termAny health care provider who successfully completes 48 months of participation in the pilot program
			 shall be paid upon completion of participation in the pilot program an
			 amount equal to 12 months of the monthly rate of housing allowance
			 provided the health care provider under paragraph (2) during the last
			 month before the provider's completion of participation in the pilot
			 program.(C)Completion of additional two-year termAny health care provider who successfully completes 60 months of participation in the pilot program
			 shall be paid upon completion of participation in the pilot program an
			 amount equal to 13 months of the monthly rate of housing allowance
			 provided the health care provider under paragraph (2) during the last
			 month before the provider's completion of participation in the pilot
			 program.(D)No requirement to remain on assignmentAn amount payable under this paragraph shall be paid whether or not the health care provider
			 concerned remains in an assignment at a rural or highly rural
			 community-based outpatient clinic.(e)Supplemental nature of allowanceAny housing allowance provided under the pilot program shall be in addition to any pay (including
			 basic pay, special pay, and retirement or other bonus pay) payable to
			 personnel of the Veterans Health Administration personnel under chapter 74
			 of title 38, United States Code, or any other provision of law.(f)Annual reports(1)In generalNot later than one year after the date of the enactment of this Act and not less frequently than
			 once each year thereafter while the pilot program is in effect, the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the pilot program.(2)ElementsEach report submitted under paragraph (1) shall include the following:(A)A current description of the pilot program, including the current number of participants in the
			 pilot program and the amounts of housing allowance being provided such
			 participants.(B)A current assessment of the value of the housing allowance under the pilot program in encouraging
			 health care providers in accepting assignment to rural and highly rural
			 community-based outpatient clinics.(g)FundingAmounts for housing allowances under the pilot program shall be derived from amounts available for
			 the Veterans Health Administration for Medical Services.(h)Sunset(1)In generalNo individual may commence participation in the pilot program on or after the date that is five
			 years after the date of the enactment of this Act.(2)Continuation of on-going provision of allowanceNothing in paragraph (1) shall be construed to prohibit the Secretary from providing housing
			 allowances under the pilot program to individuals who commence
			 participation in the pilot program before the date that is five years
			 after the date of the enactment of this Act.(i)Rural or highly rural community-Based outpatient clinic definedIn this section, the term rural or highly rural community-based outpatient clinic means a community-based outpatient clinic of the Veterans Health Administration that predominantly
			 serves veterans who live in rural areas and highly rural areas.5.DefinitionsIn this Act:(1)Highly rural areaThe term highly rural area means an area located in a county or similar community that has less than seven individuals
			 residing in that county or community per
			 square mile.(2)Rural areaThe term rural area means an area that is not an urbanized area or a highly rural area.(3)Urbanized areaThe term urbanized area has the meaning given that term by the Director of the Bureau of  the Census.
